Citation Nr: 1414858	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a traumatic brain injury (TBI) prior to October 23, 2008, and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, V.G., B.W., and O.G.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.  

In June 2012, the RO granted a 40 percent rating for TBI effective October 23, 2008, for his TBI.  Nevertheless, a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of an increased rating remains in appellate status.  

The Veteran also perfected an appeal of the April 2011 rating decision which denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  That appeal was, however, withdrawn in writing by him in May 2012, and is thus no longer before the Board.  

In July 2013, the Veteran testified at the RO before a Veterans Law Judge.  A transcript of this hearing has been added to the record.  


FINDING OF FACT

For the entire period of the appeal, a TBI has been manifested by impaired thought processes, impaired impulse control, and cognitive deficits, resulting in total occupational impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for a TBI have been met for the entire pendency of this appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.27, 4.124a, 4.130, Diagnostic Code (DC) 8045 (2013); 38 C.F.R. § 4.124a, DC 8045 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating in excess of 40 percent for a TBI.  He has been awarded an 10 percent rating prior to October 23, 2008, and 40 percent thereafter.  At the hearing, he testified that he had difficulty with TBI testing because he struggles with colors and numbers.  He related that he could not go to the grocery store without assistance.  

His friend testified that he took the Veteran to his appointments and noted that he held a power of attorney for the Veteran and helped him pay bills.  His home health aide testified that he assists the Veteran with daily chores for several hours per week, including laundry, shopping, housekeeping, and some personal care.  The VA chaplain testified that he speaks with the Veteran and he has expressed his need for help at home.

VA revised the criteria for evaluation of residuals of traumatic brain injury, effective on October 23, 2008 (see 73 Fed. Reg. 54693 -54708 (September 23, 2008)).  As the Board's decision in this case is a full grant of the benefit sought on appeal based on the prior version of DC 8045, the revised DC 8045 need not be further addressed.  

Prior to October 23, 2008, the Veteran's TBI residuals were rated under DC 8045, for brain disease due to trauma.  For purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, impairment was rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).   

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under DC 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008).  

The pre-October 23, 2008 version of 38 C.F.R. § 4.124a further provides that neurological conditions "may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function."  38 C.F.R. § 4.124a (emphasis added).  

In the present case, the Veteran has current diagnoses of posttraumatic stress disorder (PTSD) and schizoid personality disorder, neither of which is service-connected.  When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  

Nevertheless, "when it is not possible to separate the effects of the [service connected disability and the non- service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In the record before the Board, the Veteran has presented a severe level of psychiatric impairment.  On VA examination in February 2011, the VA examiner found the Veteran "totally impaired occupationally and socially as well as unemployable."  His thought processes were noted to be disordered, he exhibited a facial tic and hyperactive motor activities, and he was almost totally socially isolated.  

Similarly, a March 2011 report of private psychiatric evaluation was received from S.R.E., Ph.D., who first began treating the Veteran in 2003.  Dr. E. found that the Veteran exhibited a longstanding history of "significant psychological difficulties" including "cognitive dysfunction, which is not inconsistent with the presence of traumatic brain injury and/or some other cognitive disability."  Dr. E. concluded the Veteran was "functionally unemployable" and "incapable of managing the tasks to perform even the most minimal of jobs."  Dr. E. opined that such impairment was longstanding and likely permanent.  

The remainder of the record likewise reflects both private and VA psychiatric treatment for 20+ years reflecting severe psychiatric symptomatology.  The Veteran has been assigned Global Assessment of Functioning (GAF) scores between 34-41 dating back to 2004.  The GAF is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Based on the above and in light of 38 C.F.R. §§ 4.3 and 4.7, the private and VA medical evidence of record suggests the Veteran's TBI has resulted in psychiatric symptomatology which renders him both severely impaired and totally unemployable.  As noted above, he has additional diagnoses of nonservice-connected psychiatric disorders; nevertheless, in the absence of a medical opinion clearly delineating between service-connected and nonservice-connected symptomatology, the present level of impairment must be attributed to the service-connected TBI.  See Mittleider, 11 Vet. App. at 182.  

As the Veteran's psychiatric symptomatology is attributable, at least in part, to the TBI, a total (100 percent) rating is warranted by analogy under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Such a rating is warranted based on the aforementioned findings from both private and VA examiners that the Veteran is rendered totally impaired due to his psychiatric symptoms.  Additionally, because the Veteran has exhibited a similar level of impairment since the award of service connection effective May 11, 2007, a total rating from that date is warranted.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decision by the Board (the grant of a total rating for TBI), there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  


ORDER

A total (100 percent) rating for TBI is granted for the entire time on appeal.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


